Order filed April 3, 2020




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00760-CR
                                   ____________

                            RAUL BAHENA, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                      On Appeal from the 177th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1552218

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the originals of State’s Exhibit 18 and
State’s Exhibit 19.
      The clerk of the 177th District Court is directed to deliver to the Clerk of this
court the original of State’s Exhibit 18 and State’s Exhibit 19, on or before April
15, 2020. The Clerk of this court is directed to receive, maintain, and keep safe the
original exhibits; to deliver them to the justices of this court for their inspection;
and, upon completion of inspection, to return the originals of State’s Exhibit 18
and State’s Exhibit 19.


                                              PER CURIAM


Panel Consists of Chief Justice Frost and Justices Wise and Hassan.